Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Response to Amendment
Applicant’s amendment, filed 02/19/2022 , has been entered and carefully considered. Claims 1, 4-6, 10-11, 14-16 and 19-20 are currently amended. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 02/19/2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “in instances in which the first radio signal is related to the first air interface resource, the scheduling information of the first radio signal is based on codebook-based precoding; in instances in which the first radio signal is related to the second air interface resource, the scheduling information of the first radio signal is based on non-codebook-based precoding; the first air interface resource comprises at least one of M1 antenna port group(s) and a first time- frequency resource set, and the second air interface resource comprises at least one of M2 antenna port group(s) and a second time-frequency resource set; one antenna port group comprises a positive integer number of antenna port(s), one time-frequency resource set comprises a positive integer number of time-frequency resource(s), the M1 and the M2 are positive integers respectively”, as recited in independent claims 1, 6, 11 and 16. Thus independent claims 1, 6, 11 and 16 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5, 7-10, 12-15 and 17-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (US 2020/0343950 A1) discloses a receiver that receives a set of information from a remote unit. In various embodiments, the set of information includes a type of beamforming and corresponds to a grouping arrangement, and the type of beamforming includes analog beamforming, digital beamforming, hybrid beamforming, or some combination thereof (Paragraphs 0019-0020).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413